UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 257 th MEETING OF THE BOARD OF DIRECTORS OF TELEFÔNICA BRASIL S.A. 1. DATE, TIME AND PLACE: October, 20 th , 2014, at 11:00 a.m., at Company headquarters, located at Av. Eng. Luiz Carlos Berrini, 1376, Brooklin, São Paulo – SP. 2. PRESIDING BOARD: Antonio Carlos Valente da Silva, Chairman of the Board of Directors; Breno Rodrigo Pacheco de Oliveira, Secretary of the Board of Directors. 3. ATTENDANCE: The meeting was attended by the Directors that sign this minute, according to the article 19, paragraph 4 of the Bylaws, representing a quorum required for installation and deliberation. 4. RESOLUTIONS: 4.1. DISTRIBUTION OF INTEREST ON OWN CAPITAL: The Board of Directors approved, by unanimous decision, the proposal of distribution of Interest on Own Capital to the Company’s shareholders, in the amount of R$ 305,772,000.00 (three hundred and five million and seven hundred and seventy two reais), corresponding to a value of R$ 0.255349937165 per common share and R$ 0.280884930882 per preferred share, corresponding to a net value, after deducting the Withholding Income tax, of R$ 259,906,200.00 (two hundred and fifty nine million, nine hundred and six thousand and two hundred reais), corresponding to a net value of R$ 0.217047446591 per common share and R$ 0.238752191250 per preferred share, based on the net profit accounted in the balance sheet of June 30 th , 2014, which are imputed to the minimum mandatory dividend of the fiscal year 2014 ad referendum of the General Shareholders Meeting. The payment of such Interest on Own Capital will be carried out until the end of 2015 in a date to be defined by the Company´s Board. The Interest on Own Capital shall be credited to shareholders, in accordance to the shareholder registry book position by the end of the day, on October 31 st , 2014, including. After this date, Company’s share will be considered “ex-Interest on Own Capital”. Since there was no other business to be transacted, the meeting was closed and these minutes were drawn-up by the Secretary of the Board of Directors, which were approved and signed by the Directors present to the meeting, being following transcribed in the proper book. São Paulo, October 20 th , 2014. (aa) Antonio Carlos Valente da Silva – Chairman of the Board of Directors; Santiago Fernández Valbuena – Vice-President of the Board of Directors; Antonio Gonçalves de Oliveira; Eduardo Navarro de Carvalho; Francisco Javier de Paz Mancho; José Fernando de Almansa Moreno-Barreda; Luciano Carvalho Ventura; Luis Javier Bastida Ibarguen; Luiz Fernando Furlan; Narcís Serra Serra; Paulo Cesar Pereira Teixeira e Roberto Oliveira de Lima. Secretary of the Board of Directors: Breno Rodrigo Pacheco de Oliveira. Minutes of the th MBD of 10.20.14 Page 1 / 2 TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 257 th MEETING OF THE BOARD OF DIRECTORS OF TELEFÔNICA BRASIL S.A. I hereby certify that this is a faithful copy of the minutes of the 257 th meeting of the Board of Directors of Telefônica Brasil S.A., held on October 20 th , 2014, which was drawn-up in the proper book. Breno Rodrigo Pacheco de Oliveira Secretary of the Board of Directors Continuation of Minutes of the th MBD of 10.20.14 Page 2 / 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: October 20, 2014 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
